Exhibit 99.1 TubeMogul Reports Financial Results for Third Quarter 2016 Programmatic TV grows over 250% annually as Non-Desktop channels now represent 51% of Revenue and 49% of Total Spend EMERYVILLE, California – November 9, 2016 – TubeMogul, Inc. (NASDAQ: TUBE), a leading software platform for brand advertising, today reported financial results for its third quarter ended September 30, 2016. “We had a strong third quarter and are encouraged by the continued momentum we are seeing across the business,” said Brett Wilson, CEO of TubeMogul. “Our results exceeded the midpoint of our guidance across all key metrics, and we are particularly pleased with the improved operating leverage we demonstrated in the quarter. Programmatic TV spend nearly tripled year over year, while other cross screen channels such as social, display and mobile continued to see strong adoption.” Wilson concluded, “As brand advertisers are increasingly seeking to consolidate their spend on a single platform, TubeMogul’s focus on cross-screen planning and automating channels beyond video is positioning us well to win new brands globally.” Third Quarter 2016 Financial Highlights: • GAAP Revenue was $56.1 million, an increase of 21% compared to $46.5 million in the third quarter of 2015. • Total Spend1 was $138.3 million, an increase of 34% compared to $103.4 million in the third quarter of 2015. • Gross profit was $36.8 million, an increase of 18% compared to $31.1 million in the third quarter of 2015. • Operating loss was $(11.1) million, compared to $(3.0) million in the third quarter of 2015. • GAAP Net loss was $(12.4) million, compared to $(3.8) million in the third quarter of 2015. • Adjusted EBITDA2 loss was $(0.3) million, compared to Adjusted EBITDA gain of $1.0 million in the third quarter of 2015. • Stock-based compensation was $9.4 million, compared to $3.4 million in the third quarter of 2015. There was a one-time accelerated stock-based compensation expense of $4.0 million due to the surrender and cancellation of 803,683 shares of certain executive options. 1 Total Spend is a non-GAAP financial measure. Please see the discussion below under the heading “Use of Non-GAAP Measures” and the reconciliation at the end of this release. 2 Adjusted EBITDA is a non-GAAP financial measure. In March 2016 we revised our definition of Adjusted EBITDA to exclude all amortization, including amortization of internal-use software. Please see the discussion below under the heading “Use of Non-GAAP Measures” and the reconciliation at the end of this release. Third Quarter and Recent Business Highlights include: • Ongoing momentum in Programmatic TV (PTV).PTV spend grew 271% year over year, accelerating from 143% growth in Q2 2016, and totaled more than $21.1 million in spend. • Continued strength in cross-screen spend. Spend from non-desktop channels, including mobile, display, social and PTV accounted for 49% of overall Total Spend. • Numerous enhancements to the TubeMogul software platform, including: o The addition of native advertising formats spanning both display and video across desktop and mobile devices. TubeMogul’s integration with TripleLift enables marketers to incorporate native display and video ads into their cross-channel strategy. o An overhaul of the software platform’s interface, including a redesigned Placement Editor. These enhancements will simplify routine tasks, increase productivity and improve results for clients. o A revamp of the display offering through expanded partnerships and enhanced algorithms. The goal of these enhancements is to increase accountability and further improve effectiveness in cross-channel branding and performance campaigns. o Launch of the cross-screen planning tool to Platform Direct clients, along with the addition of social and native inventory to the tool. • Hosted the company’s fifth annual North American TubeMogul University.Over 330 senior media and advertising executives from the U.S. and Canadian market gathered at the yearly advertising industry thought-leadership event in Lake Tahoe. Attendees included representatives from: Allstate, Anheuser-Busch, Facebook, Expedia, Heineken, Hotels.com, Intel, Lenovo, L'Oréal Canada, L'Oréal US, MLB.com, MillerCoors, Mondelēz International, Nickelodeon, Quiznos and Scottrade. • Notable client updates included: o Pernod Ricard selected TubeMogul as the preferred programmatic platform partner for brand advertising in Australia. Pernod will use TubeMogul's automated software platform to plan, buy, measure and optimize their Australian brand advertising. TubeMogul's independent, buy-side position was key to securing the deal, in addition to the company's transparency and ability to centralize measurement to better inform strategy across brand teams. o National Bank of Canada named TubeMogul one of their advertising software partners. National Bank will use TubeMogul's software platform to automate media planning, buying, optimization and measurement across Canada. o In a joint case study, Cadreon Australia revealed that TubeMogul PTV helped drive a 33% increase in sales for ASICS Nimbus shoes at The Athlete's Foot retail locations. o Over 100 executives and media traders completed TubeMogul's Client Certification Program in the third quarter of 2016. Brands certified include Adidas, BRP, Clorox and Diageo; agencies and trading desks include Affiperf, AMP Agency, Audience Group, Bohemia, Cadreon, CLM, Empower MediaMarketing iProspect, Kelly Scott Madison, Mediavest, Mindshare, Starcom, Tierney Agency, UM, Varick Media Management and ZenithOptimedia. Forward Outlook: The Company is issuing Q4 guidance as follows: Fourth Quarter 2016 • GAAP Revenue in the range of $66 million to $68 million • Total Spend in the range of $172 million to $174 million • Gross profit in the range of $45 million to $47 million • Adjusted EBITDA in the range of $6 million to $8 million The Company is increasing full year guidance as follows: Full Year 2016 • GAAP Revenue in the range of $220 million to $222 million • Total Spend in the range of $562 million to $564 million • Gross profit in the range of $151 million to $153 million • Adjusted EBITDA of $4 million to $6 million The Company does not reconcile its non-GAAP guidance for Total Spend and Adjusted EBITDA to corresponding GAAP measures because doing so would require unreasonable effort due to the complexity and high variability of certain items that factor into reconciling these non-GAAP measures on a forward-looking basis. Factors that limit our ability to reconcile Total Spend guidance to GAAP revenue guidance include variability in the future rate at which clients adopt the Company’s Platform Direct and Platform Services offerings or shift spend from one offering to the other. Factors that limit our ability to reconcile Adjusted EBITDA guidance to GAAP net income (loss) include future fluctuations in our share price, which impact stock-based compensation expense, and future fluctuations in multiple foreign exchange rates, which impact foreign exchange gain (loss), and both of which are excluded from Adjusted EBITDA. Conference Call and Webcast Information
